Citation Nr: 1737653	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from November 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2016, the Board remanded the appeal for additional development.  

In April 2017, the Appeals Resource Center (ARC) granted service connection for residuals of a left little finger injury.  Thus, because the Veteran was granted the full benefits he sought, and has not filed a Notice of Disagreement (NOD) regarding his assigned effective date or rating, his claim of entitlement to service connection for a left little finger disability is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a left shoulder disability, as well as the issue of entitlement to service connection for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2015 rating decision denied service connection for a left shoulder disability. 

2.  Evidence associated with the claims file since the January 2015 rating decision was not of record at the time of the January 2015 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

A January 2015 rating decision's finality was abated with the submission of new and material evidence.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A January 2015 rating decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability on the basis that the record did not show the condition was incurred in or caused by service.  The relevant evidence of record at the time of the January 2015 rating decision consisted of service treatment records, service personnel records, lay statements, and photographs.  

The Veteran did not file a Notice of Disagreement after the January 2015 rating decision.  Instead, in February 2015, the Veteran submitted correspondence that referenced the "ten items" for which the RO had denied service connection in January 2015.  In response to the RO's request for clarification, as to whether the Veteran was appealing the decision or requesting that the RO reopen the claim, the Veteran stated that he was filing a request to reopen the left shoulder claim.  See May 2015 VA Form 27-0820.  In May 2015, the Veteran submitted photographs of the U.S.S. Yorktown and an article about the typhoon that hit the ship.  He also provided the name of the ship's doctor whom he reportedly spoke to after the typhoon, as well as the names of two sailors (now deceased) who could verify that he sustained injuries as a result of the typhoon.

If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405   (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.  In essence, Beraud holds that, when evidence received within one year of notice of the adverse rating decision, the claim remains pending until VA provides a "directly responsive" determination that the evidence was not new and material.  Id. at 1407; see Mitchell v. McDonald, 27 Vet. App. 431   (2015); see also Hayre v. Principi, 188 F. 3d 1327, 1333 (Fed. Cir. 1999) (grave procedural error may vitiate finality of prior RO decision).

Here, the RO received evidence within one year of the January 2015 rating decision, which included photographs of the U.S.S. Yorktown, an article about the typhoon, and the name of an individual who could verify that the Veteran sustained injuries as a result of the typhoon.  The May 2015 rating decision acknowledged this evidence finding that it was sufficient to reopen the claim.  In such a situation, as aforementioned, any subsequent adjudication relates back to and precludes finality of the January 2015 rating decision.  See 38 C.F.R. § 3.156(b) (2016).  Importantly, the Board has reviewed the evidence added to the record since the January 2015 rating decision and finds that the evidence is new and material.  As such, the Board has jurisdiction to review the claim on the merits, where the Veteran also filed a timely notice of disagreement in December 2015 as to VA's denial of his claim.




ORDER

The application to reopen a claim for entitlement to service connection for a left shoulder disability is reopened.


REMAND

With respect to the issues of entitlement to service connection for left shoulder and left knee disabilities, the Board finds that an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to the Board's remand, the Veteran was provided with VA shoulder, knee, and finger examinations in July 2016.  The examiner diagnosed degenerative arthritis of the left fifth finger, the left shoulder, and the left knee.  The examiner provided a positive nexus opinion with respect to the Veteran's finger, and negative nexus opinions with respect to the left knee and left shoulder.  He acknowledged that there was no evidence of medical treatment for any of these conditions during service.  However, X-rays showed a probable old healed fracture of the distal portion of the proximal phalanx of the left fifth digit with moderately severe degenerative change in the PIP joint and IP joint of the left fifth digit.  He explained that these findings were consistent with the Veteran's history of injury during service.  He further opined that the early degenerative changes seen in the left shoulder and left knee are consistent with age.  Notably, the examiner provided no rationale for this opinion.  Thus, the July 2016 examination report is inadequate for adjudicating the claim and an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the July 2016 examiner to provide an addendum opinion regarding the etiology of the Veteran's currently diagnosed left shoulder and left knee disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left shoulder and left knee disabilities are related to the Veteran's period of active military service.  

The examiner is advised that the Veteran is competent to report what occurred during service. 
The examiner should assume that the Veteran sustained injuries to his left shoulder and left knee as a result of a typhoon that hit his ship, the U.S.S. Yorktown, during active service.  

An explanation for all opinions expressed must be provided.

2. Then readjudicate the issues on appeal.  If either of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


